DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1, 3-5, 7-9, 11, 14-16, 18, and 20 (renumbered as 1-13, for issue) are allowed. 
Independent claims 1, 5, and 8 respectively recites the limitations: 
discarding every second video frame of the sequence to create a sub sequence of video frames;
comparing adjacent video frames of the sub sequence;
determining that the adjacent video frames differ from each other by less than a predetermined amount;
discarding one of the adjacent video frames from the sub sequence to create an
updated sub sequence; storing the updated subsequence in memory….

regenerating, by one or more processors executing a machine learning algorithm, the discarded every second video frame of the sequence and the discarded adjacent video frame based on the updated sub sequence of video frames to create regenerated video frames; 
merging, by one or more processors, the updated sub sequence of video frames with the regenerated video frames to create a reconstructed video segment; and providing, by one or more processors, the reconstructed video segment as the requested video segment.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667